PER curiam :(1)
La recurrente solicitó los beneficios del Programa de Cupones de Alimentos del Departamento de Ser-vicios Sociales. (2) Comenzó a recibir los cupones en noviem-bre de 1974.
En octubre de 1977 el Departamento le informó a la recu-rrente que se le habían expedido cupones en exceso desde no-viembre de 1974 hasta agosto de 1976 y se le requirió el pago de su valor, ascendente a $1,533.00. Las partes aceptan que la recurrente presentó con exactitud la información requerida sobre su situación económica y la de su familia. El pago in-debido, conforme el Departamento, fue consecuencia del error de un técnico gubernamental que calculó equivocadamente el ingreso familiar de la peticionaria.
La Junta de Apelaciones del Departamento de Servicios Sociales confirmó que la recurrente adeuda la referida canti-dad. La recurrente acudió en alzada ante el Tribunal Superior. El Departamento alegó en dicho foro que el recurso es prematuro, “pues en el trámite administrativo no se ha to-mado la determinación de si la deuda debe ser condonada o no a la luz de las circunstancias totales del caso.” Se negó por lo tanto el Hon. Angel G. Hermida a expedir el auto en la men-*692donada etapa de los procedimientos. La peticionaria solicita de este Tribunal la revisión por certiorari de este fallo.
Debe confirmarse la sentencia. La reglamentación federal correspondiente, 7 C.F.R. sec. 271.7(f) dispone:
“(f) If excess free coupons are issued because of a certification error by the State agency or a misunderstanding of program provisions by a participating household, the State agency shall take appropriate corrective action to prevent any further issuance of excess free coupons to such household and, on behalf of FNS, make demand upon such household for repayment of the value of the free coupons issued to the household as a result of such certification error or misunderstanding of program provisions. The State agency may decline collection action to recover the value of the excess free coupons from the recipient household in any case in which such value is less than $400 under the following conditions:
(1) The issuance of excess free coupons did not involve gross negligence or fraud covered by paragraphs (a) and (d) of this section; and
(2) The State agency determines that either:
(i) It cannot collect or enforce collection of any significant sum from the household.
(ii) The cost of collection action likely will exceed the amount recoverable thereby, or
(iii) Evidence necessary to prove the claim cannot be produced.
In any case described in this paragraph in which the value of excess coupons issued is $400 or more, the State agency may decline collection action under the conditions specified herein only with the concurrence of FNS. In any such case, the State agency shall submit a statement of the facts and its proposed determinations to FNS for review and concurrence.”
En vista a estas disposiciones la agencia local puede resolver proceder con la acción de cobro o, de darse las condiciones en ellas descritas, condonar la deuda con la anuencia, por tratarse de una suma mayor de $400.00, del Servicio de Nutrición Federal (FNS). Según surge de autos, el Departamento de Servicios Sociales interesa explorar el segundo *693camino. Tal circunstancia convierte el recurso en prematuro. Es innecesario e impropio que el Poder Judicial se exprese sobre una contienda que aún no está trabada debidamente.

Se expide el auto solicitado y se confirma la sentencia re-currida.

Los Jueces Asociados Señores Dávila, Torres Rigual e Irizarry Yunqué no intervinieron.

(1)Nota del Editor: El 2 de noviembre de 1978 el Tribunal Supremo emitió una Resolución en el caso de autos que expresa:
“Se resuelve que la sentencia emitida en el caso de epígrafe deberá publicarse como opinión Per Curiam.
“Lo acordó el Tribunal y certifica el Secretario. Los Jueces Aso-ciados Señores Dávila, Torres Rigual e Irizarry Yunque no intervi-nieron.
(Fdo.) “Ernesto L. Chiesa

Secretario”



(2)La base estatutaria de este programa es la Ley Pública del Con-greso 88-525 de 31 de agosto de 1964, 78 Stat. 703 et seq., según enmen-dada, 7 U.S.C.A. see. 2011 et seq. La enmienda efectuada por la Ley Pú-blica 91-671 de 11 de enero de 1971, 84 Stat. 2048, es la que extendió el programa a Puerto Rico.